Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on July 24, 2020, requesting continued examination of the Application. This communication is further in response to the multiple telephone and E-mail communications with Applicant’s representative, L. Jeffrey Kelly, on March 18, 2021. An interview summary form is attached herewith.  
As a result of the communications with Applicant’s representative, the following claims have been amended and are hereby entered by Examiner amendments. 
Claims 41-60 are entered. All other claims are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2015 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in an interview with L. Jeffrey Kelly on March 18, 2021. The amendments are based on the latest claims filed on 07/24/2020.
The application has been amended as follows: 
Please replace all previous claims with attached amended claims, wherein:
Claims 41-60 are pending.
Claims 1-40 are cancelled. 

Final Claims
1-20. 	(Canceled)
21-40.	(Canceled)
41. 	(Currently Amended) A computer implemented method for blocking fraudulent transactions, the method being performed by a processor of a mobile device assigned to a user, the method comprising:
receiving one or more requests to perform a transaction via the mobile device; 
receiving sensor data from sensors of the mobile device in response to receiving the one or more requests to perform a transaction via the mobile device, the sensor data comprising brightness data of the environment surrounding the mobile device, acoustic data of the environment surrounding the mobile device, angle data for the mobile device, height data for the mobile device, and acceleration data for the mobile device;
determining a transaction environment for the mobile device by comparing the brightness data to a predetermined brightness threshold, comparing the acoustic data to a predetermined reference pattern, comparing the angle data to a predetermined angle threshold, comparing the height data to a predetermined height threshold, and comparing the acceleration data to a predetermined acceleration threshold;
classifying the transaction environment is an atypical transaction environment based on the brightness data being below the predetermined brightness threshold, the acoustic data matching the predetermined reference pattern, the angle data exceeding the predetermined angle threshold, the height data being exceeding the predetermined height threshold, and the acceleration exceeding the predetermined acceleration threshold;
blocking the transaction in response to determining the 
prompting the user to confirm the transaction, wherein the transaction remains blocked until a confirmation is received from the user.

42.	(Currently Amended) The computer implemented method of claim 41, further comprising:
storing, for each of the received one or more transaction requests, the respectively received sensor data, the classified transaction environment and a flag in a history, the flag indicating if the user confirmed the one or more requested transactions or not;
analyzing the history to identify a fraudulent attack related pattern based on the received one or more transaction requests for which the transaction environment was classified as the atypical transaction environment and which no confirmation was received from the user; and
	emitting an alarm in response to identifying the fraudulent attack related pattern in the history.
43.	(Previously Presented) The computer implemented method of claim 41, further comprising:
absent confirmation from the user within a predefined time interval measured from when the transaction environment was classified as the atypical transaction environment, outputting an alarm.
44.	(Currently Amended) The computer implemented method of claim 41, wherein the angle of the mobile device associated with an orientation 
45.	(Currently Amended) The computer implemented method of claim 41, wherein a relative height 30 cm. 
46.	(Currently Amended) The computer implemented method of claim 41, wherein the reference pattern being a sound pattern typical for motor traffic, a sound pattern typical for riding a bicycle, or a sound pattern typical for a noise generated by the mobile device scrubbing along the inner sides of a wallet or pocket or of a handbag.
47.	(Previously Presented) The computer implemented method of claim 41, wherein the sensors of the mobile device comprise one or more of a camera, a microphone, an accelerometer, an indoor position sensor, and a gyroscope.
48. 	(Currently Amended) A computer system for blocking fraudulent transactions, the computer system comprising:
one or more computer processors of a mobile device assigned to a user; 
one or more computer-readable storage media; and 
program instructions stored on the one or more computer-readable storage media which when executed by the one or more computer processors, cause the one or more computer processors to:
		receive sensor data from sensors of the mobile device in response to receiving one or more requests to perform a transaction via the mobile device, the sensor data comprising brightness data of the environment surrounding the mobile device, acoustic data of the environment surrounding the mobile device, angle data for the mobile device,height data for the mobile device, and acceleration data for the mobile device;
		determine a transaction environment for the mobile device by comparing the brightness data to a predetermined brightness threshold, comparing the acoustic data to a predetermined reference pattern, comparing the angle data to a predetermined angle threshold, comparing the height data to a predetermined height threshold, and comparing the acceleration data to a predetermined acceleration threshold; 
		classifying the transaction environment is an atypical transaction environment based on the brightness data being below the predetermined brightness threshold, the acoustic data matching the predetermined reference pattern, the angle data exceeding the predetermined angle threshold, the height data being exceeding the predetermined height threshold, and the acceleration exceeding the predetermined acceleration threshold;
		block the transaction in response to determining the transaction environment is the atypical transaction environment; and 
		request the user to confirm the transaction, wherein the transaction remains blocked until a confirmation is received from the user.
49.	(Currently Amended) The computer system of claim 48, further comprising:
	store, for each of the received one or more transaction requests, the respectively received sensor data, the classified transaction environment and a flag in a history, the flag indicating if the user confirmed the one or more requested transactions or not;
	analyze the history to identify a fraudulent attack related pattern based on the received one or more transaction requests for which the transaction environment was classified as the atypical transaction environment and which no confirmation was received from the user; and
	emit an alarm in response to identifying the fraudulent attack related pattern in the history.
50.	(Previously Presented) The computer system of claim 48, further comprising:
	absent confirmation from the user within a predefined time interval measured from when the transaction environment was classified as the atypical transaction environment, output an alarm.
51.	(Currently Amended) The computer system of claim 48, wherein the angle of the mobile device associated with an orientation 
52.	(Currently Amended) The computer system of claim 48, wherein a relative height 30 cm.
53.	(Currently Amended) The computer system of claim 48, wherein the reference pattern being a sound pattern typical for motor traffic, a sound pattern typical for riding a bicycle, or a sound pattern typical for a noise generated by the mobile device scrubbing along the inner sides of a wallet or pocket or of a handbag.
54.	(Previously Presented) The computer system of claim 48, wherein the sensors of the mobile device comprise one or more of a camera, a microphone, an accelerometer, an indoor position sensor, and a gyroscope.
55. 	(Currently Amended) A computer program product for blocking fraudulent transactions, the computer program product comprising:
	one or more computer-readable storage media of a mobile device assigned to a user; and 
	program instructions stored on the one or more computer-readable storage media which when executed by a processor, cause the processor to:
		receive sensor data from sensors of the mobile device in response to receiving one or more requests to perform a transaction via the mobile device, the sensor data comprising brightness data of the environment surrounding the mobile device, acoustic data of the environment surrounding the mobile device, angle data for the mobile device, height data for the mobile device, and acceleration data for the mobile device;
		determine a transaction environment for the mobile device by comparing the brightness data to a predetermined brightness threshold, comparing the acoustic data to a predetermined reference pattern, comparing the angle data to a predetermined angle threshold, comparing the height data to a predetermined height threshold, and comparing the acceleration data to a predetermined acceleration threshold;
		classifying the transaction environment is an atypical transaction environment based on the brightness data being below the predetermined brightness threshold, the acoustic data matching the predetermined reference pattern, the angle data exceeding the predetermined angle threshold, the height data being exceeding the predetermined height threshold, and the acceleration exceeding the predetermined acceleration threshold;
		block the transaction in response to determining the transaction environment is the atypical transaction environment; and 
		request the user to confirm the transaction, wherein the transaction remains blocked until a confirmation is received from the user.
56.	(Currently Amended) The computer program product of claim 55, further comprising:
store, for each of the received one or more transaction requests, the respectively received sensor data, the classified transaction environment and a flag in a history, the flag indicating if the user confirmed the one or more requested transactions or not;
analyze the history to identify a fraudulent attack related pattern based on the received one or more transaction requests for which the transaction environment was classified as the atypical transaction environment and which no confirmation was received from the user; and
	emit an alarm in response to identifying the fraudulent attack related pattern in the history.
57.	(Previously Presented) The computer program product of claim 55, further comprising:
absent confirmation from the user within a predefined time interval measured from when the transaction environment was classified as the atypical transaction environment, output an alarm.
58.	(Currently Amended) The computer program product of claim 55, wherein the angle of the mobile device associated with an orientation 
59.	(Currently Amended) The computer program product of claim 55, wherein a relative height  30 cm.
60.	(Currently Amended) The computer program product of claim 55, wherein the reference pattern being a sound pattern typical for motor traffic, a sound pattern typical for riding a bicycle, or a sound pattern typical for a noise generated by the mobile device scrubbing along the inner sides of a wallet or pocket or of a handbag.

Reasons for Allowance
Claims 41-60 are allowed. 
The following is an Examiner’s statement of reasons for allowance:
	Applicant’s arguments filed on 07/24/2020 regarding specification objections, drawing objections, claim objections, and rejections under 35 U.S.C. §112 have been fully considered and are persuasive; therefore the rejections are withdrawn. 
However, the claims filed on 07/24/2020 raise new 35 U.S.C. §112 (b) issues, which the Examiner has proposed amendments to overcome. The amendments, see above, are supported by the disclosure. 
The Examiner claim amendments above overcome all rejections and thus place the claims in condition for allowance. The amendments overcome all rejections. 

	The invention relates to an electronic device, which receivies a request to perform a transaction. In response to receiving the request, sensor data from one or more sensors of the device are received by the device. The sensor data comprises environment parameters of the device. The device determined whether the sensor data comprising brightness indicators, angle, height, and sound data, meets set thresholds. Once the data is analyzed based on the pre-establishes thresholds, the device determined whether such data is directed to a transaction-typical environment or in a transaction-atypical environment. Once the device determines that the sensor data is indicative of a transaction-atypical environment, the device blocks the transaction and requests a user to confirm the transaction and blocks the transaction until the confirmation is received.

	Utilizing parameters to determine whether to authorize a transaction is well established in the art. Likewise, utilizing a mobile device to initiate a transaction is also well established in the art. Mobile devices are capable of processing a vast array of data during a transaction, sending and receiving data, and authorizing or advancing a transaction when the device determined that all the data received meets certain requirements. Such teaching can be found in the majority of the references relied upon during prosecution and referenced through the prosecution history but not relied upon. 
	The instant claims are more specific than merely authenticating an array of transaction data parameters. The claims focus on receiving, using sensors within the same device, data indicative of the environment in which the device is located. The data including specification all of the following: brightness data, sound data, angle data, height data, and acceleration data. Once the device receives, through the sensors located within the device the above data, the device compares the data to predetermined thresholds set for each one of the data elements. The device then classifies the transaction, responsive to the comparing, as an atypical transaction based on the brightness data being below the predetermined brightness threshold, the acoustic data matching the predetermined reference pattern, the angle data exceeding the predetermined angle threshold, the height data being exceeding the predetermined height threshold, and the acceleration exceeding the predetermined acceleration threshold. The transaction is then blocked by the device until the user confirms the transaction using the device. 
	Eisen, U.S. Patent Application Publication 2017/0251014, teaches Systems and methods for detecting replay attacks are provided. One or more sensors may be used to collect data about a state of a device. The device may be used to perform a transaction. The device may be used to authenticate or identify a user. The state of the device may pertain to a characteristic of the device position, movement, component, or may pertain to one or more environmental conditions around the device. The state of the device may be expected to change over time, and certain states are unlikely to be repeated. The detected repetition of a state of the device may be a cause for increasing the likelihood that a replay attack is taking place. providing a device configured to permit a user to perform a transaction with a transaction entity over a network; collecting, with aid of one or more sensors on-board the device, device state data about a physical state of the device that is unique to the device at a moment in time during which the device state data is collected; obtaining identification information about the device or the user; comparing, with aid of one or more processors, the device state data and the identification information with previously collected device state data and previously collected identification information; and making a determination of a presence of a replay attack when the device state data and the previously collected device state data are identical. Eisen teaches that the types of sensors include location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity sensors (e.g., ultrasonic sensors, lidar, time-of-flight cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, pressure sensors (e.g., barometers), audio sensors (e.g., microphones), time sensors (e.g., clocks), temperature sensors, sensors capable of detecting memory usage and/or processor usage, or field sensors (e.g., magnetometers, electromagnetic sensors). Any suitable number and combination of sensors can be used, such as one, two, three, four, five, or more sensors. Optionally, the data can be received from sensors of different types (e.g., two, three, four, five, or more types). Sensors of different types may measure different types of signals or information (e.g., position, orientation, velocity, acceleration, proximity, pressure, etc.) and/or utilize different types of measurement techniques to obtain data. For instance, the sensors may include any suitable combination of active sensors (e.g., sensors that generate and measure energy from their own source) and passive sensors (e.g., sensors that detect available energy).
	
	U.S. Patent Application Publication 2015/0220906 to Jones et al. also teaches using multiple sensors on a device to perform mobile identification in order to enable one or more identity based actions. See Paragraphs 0286-0327 tied to Figures 4 and 5. 

The references above and other references relied upon during prosecution of the Application and references not considered but are cited fail to teach the following claim limitations:
“determining a transaction environment for the mobile device by comparing the brightness data to a predetermined brightness threshold, comparing the acoustic data to a predetermined reference pattern, comparing the angle data to a predetermined angle threshold, comparing the height data to a predetermined height threshold, and comparing the acceleration data to a predetermined acceleration threshold;
classifying the transaction environment is an atypical transaction environment based on the brightness data being below the predetermined brightness threshold, the acoustic data matching the predetermined reference pattern, the angle data exceeding the predetermined angle threshold, the height data being exceeding the predetermined height threshold, and the acceleration exceeding the predetermined acceleration threshold;
blocking the transaction in response to determining the transaction  environment is the atypical transaction environment; and 
prompting the user to confirm the transaction, wherein the transaction remains blocked until a confirmation is received from the user.”

All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
In conclusion, a prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Further prior art, foreign prior art, and NPL searches were conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685